Citation Nr: 0512043	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  99-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1991.  Service personnel records indicate that from 
June 1988 to June 1990, the veteran served in Germany as a 
cook.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant provided testimony at videoconference hearings 
conducted in December 2002 and February 2005.  The two 
Veterans Law Judges who separately conducted those hearings 
are subscribing this remand.  Transcripts of the hearing 
proceedings have been made a permanent part of the veteran's 
record.

In its current status, the case returns to the Board 
following completion of development made pursuant to its June 
2003 remand.  

The veteran appears to have raised a claim for service 
connection for depression and for an increased rating for 
duodenal ulcer in her statement of April 2004.  She also has 
stated that she wants to pursue a waiver of recovery of an 
overpayment of her disability pension account.  These matters 
are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

This case involves a claim for post-traumatic stress disorder 
(PTSD) based upon personal assault.  Veterans in these 
circumstances face unique problems documenting personal-
assault as the in-service stressor.  In claims for PTSD based 
upon personal assault, the RO must assist the claimant in 
gathering, from sources in addition to in-service records, 
evidence corroborating the in-service stressor, by sending a 
special letter and questionnaire, by carefully evaluating 
that evidence including behavior changes, and by furnishing a 
clinical evaluation of behavior evidence.  Patton v. West, 12 
Vet.App. 272 1999.  

Service connection for PTSD requires the presence of three 
elements: (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  Id. at 144.  Nevertheless, credible evidence that 
the claimed in-service stressor actually occurred is also 
required. 38 C.F.R. § 3.304(f).  See Pentecost v. Principi, 
16 Vet.App. 124 (2002).

Service medical and personnel records do not show complaints 
of sexual abuse or harassment.  They do show that at some 
point the veteran developed problems that led to a 
psychiatric evaluation resulting in a diagnosis of dependent 
personality disorder and it was recommended that she be 
separated from service under AR 635-200, Chapter 5-13.  When 
examined for separation from service, depression or excessive 
worry, and nervous trouble were reported.  The examiner 
reported the veteran had a history of anxiety.  

A VA examination was conducted in February 1999, at which 
time she presented a history that highlighted instances of 
sexual harassment during the military.  Specifically the 
veteran stated that in the military, she endured sexually 
harassment from several noncommissioned officers (NCOs).  She 
reported that she had nightmares at least once a week that 
involve being in the storage area with NCOs coming in one at 
a time to threaten her.  She described verbal and sexual 
harassment as well as inappropriate touching on a daily 
basis.  She said she complained to her supervisor who was 
dismissive of her complaints.  The examiner also made a 
passing reference to the veteran's admission of sexual abuse 
during childhood by her stepfather and cousins.  The examiner 
concluded the veteran had PTSD, stating that on mental status 
evaluation, she was fully cooperative and gave no reason to 
doubt any information that she provided.  Medical causation 
was not discussed.  Other records, including VA outpatient 
treatment reports in July and August 2000, show that the 
veteran also had nightmares related to childhood abuse, that 
she experienced sexual abuse from 2 stepfathers, her brothers 
and her cousins.  

In the instant case, there is no medical evidence of a causal 
nexus between the current symptomatology and the claimed in-
service stressor(s) a with regard to medical evidence of a 
link between his current symptomatology and his claimed in-
service stressors-the third elements required under 38 
C.F.R. § 3.304(f).  

Consequently, the record includes evidence of both childhood 
and inservice sexual abuse.  Although the opinion in May 1999 
supports a diagnosis of chronic PTSD, the examiner did not 
indicate the likelihood that such the disability is related 
to inservice sexual trauma.  Board observes that a remand is 
required for the purpose of obtaining a medical opinion based 
on a review of the veteran's clinical record.  



In view of the foregoing the case is remanded to the RO for 
the following actions:  

1.  The veteran has reported treatment 
from facilities in Little Rock and Hot 
Springs, Arkansas, at facilities named 
Living Hope and Pathways.  Ask her to 
provide the information and the releases 
necessary to obtain treatment notes from 
these facilities and associate any 
records obtained with the claims folder.  

2.  Obtain a medical opinion based on a 
review of the entire record to determine 
the medical likelihood that the veteran 
currently has PTSD related to inservice 
trauma.  The examiner's attention is 
directed (but not limited) to the remarks 
made in the service medical records 
referring to dependent personality 
disorder and history of anxiety, and the 
transcripts of the videoconference 
hearings of December 2002 and February 
2005 that provide a complete recitation 
of the veteran's reported sexual trauma 
in service.  The examiner's attention is 
also directed to allegations of sexual 
abuse during the veteran's childhood, as 
reflected on the report of the February 
1999 VA examination and reports of 
treatment compiled subsequently.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has PTSD related to sexual 
trauma in the military service.  

a.  Ask the examiner to discuss the 
medical probability that the veteran 
currently has PTSD related to her 
military service.  

b.  If it is determined that the 
veteran's PTSD is related to childhood 
sexual trauma, the examiner is requested 
to state the medical probability that a 
preexisting PTSD underwent increased 
disability beyond its normal progress 
during the veteran's military service.  

c.  Ask the examiner to answer the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has PTSD that is causally 
related, either directly or by 
aggravation, to the veteran's military 
service?  The clinical basis for the 
opinion should be set forth in detail.  

d.  If the examiner finds that additional 
examination is necessary in order to 
answer the above-stated inquiries, such 
examination should be accomplished.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


			
	ROBINSON ACOSTA  	CONSTANCE B. TOBIAS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







